[Cite as State v. McLaughlin, 2011-Ohio-4070.]


STATE OF OHIO                    )                 IN THE COURT OF APPEALS
                                 )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

DOUGLAS S. SMITH                                   C.A. No.       25507

        Appellee

        v.                                         APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
SOMIER L. McLAUGHLIN                               COURT OF COMMON PLEAS
                                                   COUNTY OF SUMMIT, OHIO
        Appellant                                  CASE No.   2001-05-01898

                                DECISION AND JOURNAL ENTRY

Dated: August 17, 2011



        CARR, Judge.

        {¶1}    Appellant, Somier McLaughlin, appeals the order of the Summit County Court of

Common Pleas, Domestic Relations Division, that modified the payee for purposes of child

support. This Court dismisses the appeal because the order from which Ms. McLaughlin has

appealed is not final and appealable.

        {¶2}    Ms. McLaughlin and appellee, Douglas Smith, are divorced. In 2007, Mr. Smith

moved to modify the parties’ parental rights, and Ms. McLaughlin moved to modify Mr. Smith’s

child support obligation. The trial court modified Mr. Smith’s parenting time and, based on its

conclusion that one of the parties’ children did not live with Ms. McLaughlin, terminated child

support with respect to that child. This Court reversed with regard to the child support, noting

that Ms. McLaughlin remained the child’s residential parent and concluding that the child

support obligation did not depend on where the child lived. Smith v. McLaughlin, 9th Dist. No.

24890, 2010-Ohio-2739, at ¶29. Specifically, we concluded that “[a]ssuming the trial court
                                                  2


correctly found that J.B.S. is living with his maternal grandparents rather than his mother, the

trial court erred by holding that, for that reason, J.B.S. is not entitled to the financial support of

his father.” Id. at ¶65. We also emphasized that “[t]he only issue before this Court in regard to

the termination of child support is whether Mr. Smith’s support obligation depends on whether

J.B.S. is living with his mother or her parents.” Id. at ¶29. Having reversed solely on that issue,

we remanded the matter “for proceedings consistent with [the] opinion.” Id. at ¶66.

       {¶3}    On June 28, 2010, Ms. McLaughlin filed a motion for reconsideration of our

decision under App.R. 26(A). On the same date, she also moved the trial court to modify Mr.

Smith’s child support obligation with respect to J.B.S. “pursuant to *** the remand and mandate

from the Ninth District Court of Appeals.” The trial court reinstated Mr. Smith’s child support

obligation “retroactive to the date it was terminated[,]” but also concluded that Mr. Smith should

pay the support to the maternal grandparents for any period of time when J.B.S. resided with

them. Ms. McLaughlin appealed.

                                  ASSIGNMENT OF ERROR I

       “THE TRIAL COURT ERRED AND/OR ABUSED ITS DISCRETION BY
       ISSUING ITS JULY 9, 2010, JUDGMENT ENTRY IN REGARD TO CHILD
       SUPPORT FOR THE PARTIES’ MINOR CHILD; AND ITS DECISION IS
       CONTRARY TO OHIO LAW.”

                                 ASSIGNMENT OF ERROR II

       “THE TRIAL COUT ERRED AND/OR ABUSED ITS DISCRETION BY
       ORDERING CHILD SUPPORT TO BE PAID TO THE GRANDPARENTS
       WHERE THE GRANDPARENTS DO NOT HAVE LEGAL CUSTODY OF
       THE CHILD; AND APPELLANT IS THE RESIDENTIAL PARENT AND
       LEGAL CUSTODIAN OF THE CHILD.”

                                 ASSIGNMENT OF ERROR III

       “THE TRIAL COURT ERRED AND/OR ABUSED ITS DISCRETION AS ITS
       JULY 9, 2010, JUDGMENT ENTRY FAILS TO COMPLY WITH MARKER V.
       GRIMM AND BY FAILING TO PROPERLY DETERMINE A CHILD
                                                     3


        SUPPORT ORDER FOR THE PARTIES’ MINOR CHILD AND/OR ATTACH
        REVISED CHILD SUPPORT GUIDELINES TO ITS JUDGMENT ENTRY.”

        {¶4}     Ms. McLaughlin’s assignments of error are that the trial court erred by reinstating

Mr. Smith’s child support obligation, but ordering it to be paid to a third party.

        {¶5}     We are obligated to raise sua sponte questions related to our jurisdiction.

Whitaker–Merrell Co. v. Geupel Constr. Co., Inc. (1972), 29 Ohio St.2d 184, 186. This Court

has jurisdiction to review judgments, decrees, and final orders. See R.C. 2505.03. We have

concluded that a judgment must inform the parties of the relief awarded in a way that is definite

and unambiguous and “should contain all the information necessary to understand its effect.”

Landis v. Associated Materials, Inc., 9th Dist. No. 06CA0005, 2006-Ohio-5060, at ¶10. When a

purported judgment uses confusing or ambiguous language or fails by virtue of being indefinite

to speak to a disputed matter, this Court does not have jurisdiction, and an appeal from the

judgment must be dismissed. See id.

        {¶6}     In this case, the trial court’s order states:

        “[C]hild support for [J.B.S.] is reinstated retroactive to the date it was terminated
        by this Court. However, inasmuch as child support is for the benefit of the child,
        [who] is entitled to financial support from both of his parents, the child support
        should be paid to the parent or person who is providing care and shelter for the
        child.

        “* * *

        “Accordingly, the reinstated child support obligation of Father shall be paid to the
        grandparents with whom [J.B.S.] resided for those periods of time that he did not
        reside with the Mother.”

The order is indefinite in several ways, most notably because it does not identify the party to

whom the support should be paid, the means by which payment is to be made, or the periods of

time for which payment should be made to Ms. McLaughlin versus J.B.S.’s grandparents. It

therefore fails to sufficiently inform the parties of their rights and obligations.
                                                 4


       {¶7}    We also conclude that the order is not final and appealable under R.C.

2505.02(B)(2) as an order “that affects a substantial right made in a special proceeding.”

Divorce is a special proceeding under R.C. 2505.02(A)(2). State ex rel. Papp v. James (1994).

69 Ohio St.3d 373, 378. Nonetheless, an order “affects a substantial right” only if appropriate

relief would be foreclosed in the future without an immediate appeal. Southside Community

Develop. Corp. v. Levin, 116 Ohio St.3d 1209, 2007-Ohio-6665.              Once the trial court

unambiguously determines the rights and obligations of the parties with respect to child support,

Ms. McLaughlin will have an effective remedy by appealing that judgment.

       {¶8}    The trial court’s order neither unambiguously determines the rights and

obligations of the parties nor “affects a substantial right” under R.C. 2505.02. As a result, the

order is not final and appealable, and the appeal is dismissed.

                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT
                                       5



BELFANCE, P. J.
DICKINSON, J.
CONCUR

APPEARANCES:

JOSEPH G. STAFFORD and GREGORY J.MOORE, Attorneys at Law, for Appellant.

DOUGLAS SMITH, pro se, Appellee.